Citation Nr: 0011216	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  95-09 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from April 1977 to May 1981.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Hearings were held at the RO in 
February 1995 before a hearing officer and in February 2000 
before the undersigned member of the Board.  


FINDINGS OF FACT

1.  The veteran was initially diagnosed with fibromyalgia in 
1988.

2.  The weight of the competent medical evidence of record 
reflects that the veteran's fibromyalgia is not related to 
any incident of service.


CONCLUSION OF LAW

Fibromyalgia was not incurred as a result of active military 
service.  38 U.S.C.A. § 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that she developed fibromyalgia as a 
result of an accident that occurred in military service and 
is documented in the service medical records.  She maintains 
that she picked up a heavy part of a car.  Since then she has 
experienced, similar symptoms of multiple joint pain and 
incoordination that have now been diagnosed as fibromyalgia.  
She claims that a private physician treated her for 
fibromyalgia immediately following her discharge from 
military service.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 9 Vet. App. 498, 506 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see 
also 38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).

The Board finds that the veteran has a presented a well-
grounded claim within the meaning of 38 U.S.C.A. § 5107.  In 
this regard, the veteran has provided competent evidence of a 
current disability, in the form of a diagnosis of 
fibromyalgia.  The veteran has reported symptoms of multiple 
joint pain and incoordination during her military service, 
which she is competent to provide.  Furthermore, a private 
physician has opined that fibromyalgia could have been 
aggravated during military service.  

It is important to note that, for the purpose of determining 
whether a claim is well grounded, the evidence must be 
accepted at face value unless it is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992); King v. 
Brown, 5 Vet. App. 19, 21 (1993); Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  Once the claim is well grounded, however, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

For the reasons discussed below, the Board finds that the 
evidence does not support a grant of service connection for 
fibromyalgia.  Service connection may be granted if 
fibromyalgia was incurred or aggravated during the veteran's 
active military service.  38 U.S.C.A. §§ 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  If a condition noted during 
service is not shown to be chronic, continuity of symptoms 
sufficient to establish the chronic character of the 
condition after service must be present for an appropriate 
grant of service connection.  38 C.F.R. § 3.303 (1999).  

The clinical record shows that medical professionals have 
attributed the veteran's diffuse joint pain to fibromyalgia.  
Fibromyalgia is defined as a syndrome of chronic pain of 
musculoskeletal origin but uncertain cause.  Stedman's 
Medical Dictionary 671 (27th ed. 2000).  The medical 
dictionary further notes that the American College of 
Rheumatology has established diagnostic criteria that include 
pain on both sides of the body, both above and below the 
waist, as well as in an axial distribution (cervical, 
thoracic, or lumbar spine or anterior chest); additionally 
there must be point tenderness in at least 11 of 18 specified 
sites.  

The service medical records show that beginning in 1977 the 
veteran complained of right foot, right leg and back pain on 
numerous occasions.  In January 1978, she complained of back 
and right leg pain.  The diagnosis was deferred as she 
underwent further study.  Physical therapy clinical documents 
show that a March 1978 nerve conduction study of the lower 
extremities was normal.  It does not appear that a definitive 
diagnosis was made at that time.  Pes cavus and varus heel 
was diagnosed in August 1980 after complaints of right foot, 
knee and hip pain.  In September 1980, an electromyographic 
study was suggestive of S1 root compression, probably old 
lesion.  Mental health clinic notes dated in January 1981 
show that she complained of neck and back pain.  The 
diagnosis was adjustment reaction of adult life.  

Post service evidence includes an insurance claim form dated 
in May 1984.  This shows that the veteran was treated for 
cervical strain and trapezius myositis.  

Private medical records of Jane Satter, M.D., dated in April 
and May 1988 indicate that the veteran complained of neck 
pain that began during military service when she picked up a 
heavy part of a car.  The diagnosis was chronic neck and low 
back strain and anxiety.  In May 1988, the veteran reported 
to Dr. Satter that she underwent evaluation by another 
private physician who diagnosed fibromyalgia.  Since that 
period of time, VA and private diagnoses have included 
fibromyalgia.  

In a statement dated in March 1995, Dr. Satter reported:  

... I have followed [the veteran] since 
1988 with the diagnosis of fibromyalgia.  
Fibromyalgia is a disease of the soft 
tissues which causes intractable pain, 
often in the neck and back areas.  [The 
veteran] has classic symptoms with 
trigger points in the affected locations.  
While heavy lifting or exertion such as 
she did while in the military would not 
have caused her condition, it certainly 
could aggravate it and make it become 
manifest. 

While this opinion, standing alone, is probative enough to 
make this claim well grounded; it is insufficient to 
establish service connection.  The record contains 
conflicting opinions as to the etiological relationship of 
the veteran's disability to her military service.  In 
addition, to Dr. Satter's opinion the record contains 
opinions of a VA Chief of Rheumatology, D.S. Pisetsky, M.D., 
and Ph.D.  Importantly, his opinions are not consistent with 
those of Dr. Satter.  

In Gabrielson v.  Brown, 7 Vet. App. 36, 40 (1994), the Court 
has held that 

an [medical] opinion is only that, an 
opinion.  In an adversarial proceeding, 
such an opinion would have been subject 
to cross-examination on its factual 
underpinnings and its expert conclusions.  
The VA claims adjudication process is not 
adversarial, but the Board's statutory 
obligation under 38 U.S.C.A. § 7104(d)(1) 
to state 'the reasons or bases for [its] 
findings and conclusions' serves a 
function similar to that of cross-
examination in adversarial litigation.  
The [Board] cannot evade this statutory 
responsibility merely by adopting an 
[medical] opinion as its own...  [The 
Board is also required to] provide 
sufficient reasons or bases for its 
credibility and factual findings and 
conclusions, including its consideration 
of the benefit-of-the-doubt doctrine.  

The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Wilson v. Derwinski, 
2 Vet. App. 16, 20 (1991).  The credibility of a witness can 
be impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character.  An 
expressed recognition of the difficulties of remembering 
specific dates or events that happened long ago would also be 
pertinent.  Although credibility is often determined by the 
demeanor of a witness, a document may also be credible 
evidence.  In a merits context, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).

In December 1998, Dr. Pisetsky examined the veteran and 
reviewed her medical history.  He concluded:

1.  I evaluated [the veteran] concerning 
the etiology of her condition on August 
18, 1997.  At that time, I felt that her 
symptoms were consistent with 
fibromyalgia since she had high 
subjective pain in the absence of more 
objective findings of a connective tissue 
disease.  However, I noted that her 
symptoms were primarily unilateral which 
is unusual for fibromyalgia.  I raised 
the possibility of a neurological 
component of her condition.  This 
possibility has been previously 
considered.

2.  It is difficult to be more definitive 
concerning [the veteran's] condition 
because of the nature of fibromyalgia.  
Fibromyalgia is a symptom complex 
characterized by diffuse body pain, sleep 
disturbance as well as a variety of other 
painful conditions including abdominal 
pain and headache.  Patients with this 
condition may have areas of accentuated 
pain ("trigger points" or "tender 
points") but lack objective findings of 
arthritis.  Laboratory slides are 
unrevealing.  Fibromyalgia may occur by 
itself or may coexist with other 
illnesses including regional 
musculoskeletal conditions.  

The etiology of fibromyalgia is unknown, 
although there may be a relationship to 
stress, trauma (physical and emotional) 
and depression.  In addition, 
fibromyalgia may share features with 
chronic fatigue syndrome and myofascial 
pain syndrome.  Because of [their] 
considerations, some physicians believe 
that fibromyalgia should not be 
considered as a disease but rather a 
pattern of response to other events or 
illness.

3.  There are no diagnostic tests for 
fibromyalgia or ways to prove its 
presence.  I do not think it will be 
possible therefore to delineate features 
of [the veteran's] condition attributable 
to fibromyalgia, its onset or 
relationship to events in the military.  

After a review of the claims folder, the Board finds the 
statements of Dr. Satter less than persuasive in light of the 
overall record.  She only provides general statements 
regarding fibromyalgia; thus, her opinions are conjectural in 
nature.  Even assuming such statements described the 
veteran's history; she provided no clinical data or other 
rationale to support her opinions.  Her opinions, without 
supporting clinical data or other rationale, are simply too 
speculative to provide the degree of certainty required for 
service connection.

Furthermore, Dr. Satter's statements do not include a 
discussion of the veteran's pertinent medical history in 
support of the conclusion that fibromyalgia, which was 
diagnosed in 1988, was aggravated during service.  In fact, 
the physician failed to state with any degree of certainty 
that the veteran actually had fibromyalgia during service.  
As noted, the service medical records do not contain a 
diagnosis of fibromyalgia even though the veteran underwent 
numerous and extensive clinical evaluations during service.  

Furthermore, there is no evidence of a diagnosis of 
fibromyalgia until seven years subsequent to service 
discharge.  Cf. Mense v. Derwinski, 1 Vet. App. 354 (1991) 
(appellant failed to provide evidence of continuity of 
symptomatology of low back condition).  The veteran has 
submitted an insurance claim form dated in May 1984 showing 
diagnoses of cervical strain and myositis.  Importantly, the 
form indicates that the initial date of treatment is May 
1984, which is this approximately three years subsequent to 
service discharge.  First of all, even if the Board assumes 
that this treatment was for fibromyalgia, there is still a 
three-year gap between service discharge and treatment.  
Secondly, although the veteran indicated that the medical 
care provided was treatment for fibromyalgia, the Court in a 
similar circumstances indicated that "hearsay medical 
evidence, transmitted by layperson, cannot be sufficient to 
render a claim well grounded."  See Robinette v. Brown, 
8 Vet. App. 69, 77-80 (1995).  The examiner's statements are 
insufficient to establish a link between the veteran's 
fibromyalgia, which was diagnosed seven years after her 
release from service, and injury or disease during the 
veteran's military service.

The veteran as well as friends and co-workers in written 
statements have reported that the veteran was fatigued, 
suffered from pain, and showed signs of incoordination.  
Significantly, there is no medical evidence to indicate that 
these were symptoms of fibromyalgia.  The veteran and her 
friends are, in general, competent to provide evidence of 
what they experienced and observed, that is, evidence 
concerning the veteran's symptoms.  However, it has not been 
demonstrated that they have the medical training or expertise 
that would render them competent to give an opinion regarding 
a diagnosis, that is, they are not competent to say that the 
veteran had fibromyalgia.  Their assertions of medical 
causation alone are not probative because lay persons are not 
competent to offer medical opinions.  Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In short, an 
argument could be made that the diagnosis of fibromyalgia is 
supported by clinical evidence as early as 1988.  It is not 
at all clear, however, that a diagnosis of fibromyalgia is 
supported during service or three years thereafter.  

Dr. Pisetsky reviewed the pertinent medical evidence, 
examined the veteran, and also considered Dr. Satter's theory 
and rejected this possibility with reasonable medical 
principles and supported his conclusions with the record.  
Dr. Satter's statements were speculative and she only raised 
a possibility that there could have been aggravation of an 
existing disability.  The Board places greater weight on the 
reports of Dr. Pisetsky, due to his thorough review of the 
appellant's medical history, his discussion of the veteran's 
symptoms, and his expertise.  See Sklar v. Brown, 5 Vet. App. 
140, 146 (1993); Willis v. Derwinski, 1 Vet. App. 66, 70 
(1991).  

In summary, the evidence falls short in several areas and 
does not support a grant of service connection for 
fibromyalgia.  As discussed above, the service medical 
records from the veteran's period of service are devoid of 
diagnosis of fibromyalgia.  Further, the record does not 
support a conclusion that fibromyalgia was manifested within 
a reasonable time subsequent to service discharge.  The Board 
finds that the medical evidence is insufficient evidence to 
link fibromyalgia to the veteran's service.  Therefore, the 
Board concludes that the preponderance of the evidence is 
against the claim for service connection for fibromyalgia.


ORDER

Service connection for fibromyalgia is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

